Case 2:18-cv-01077-CBM-E Document 599 Filed 04/01/21 Pagelofi Page ID #:29933
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

Case No. 18-CV-1077-CBM-Ex Date April 1, 2021

 

 

Title U.S. Wholesale Outlet & Distribution, Inc. v. Innovation Ventures, LLC et al

 

 

 

Present: The Honorable CONSUELO B. MARSHALL, UNITED STATES DISTRICT JUDGE
YOLANDA SKIPPER NOT REPORTED
Deputy Clerk Court Reporter
Attomeys Present for Plaintiff: Attorneys Present for Defendant:
NONE PRESENT NONE PRESENT
Proceedings:

IN CHAMBERS- ORDER RE ADJUDICATION OF PLAINTIFFS’ SECOND
AND FIFTH CAUSE OF ACTION AND PLAINTIFFS’ REQUEST FOR
PERMANENT INJUNCTION. (DKT 582.)

The matters before the Court are Plaintiffs’ second cause of action, violation of Section 2(d) of the
Robinson-Patman Act, and fifth cause of action, violation of California’s Unfair Competition Law Cal. Bus. & Prof.
Code § 17200, and Plaintiffs’ request for the issuance of a permanent injunction for adjudication by the Court.

The Court finds in favor of Defendants on Plaintiffs’ second cause of action, as well as Plaintiffs’ fifth
cause of action, and the Court denies Plaintiffs’ request for a permanent injunction.

IT IS SO ORDERED.

 

00
CV-90 (12/02) CIVIL MINUTES - GENERAL Initials of Deputy Clerk YS
